                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEBRASKA


BMO HARRIS BANK N.A.,

                      Plaintiff,                                  8:17CV461

       vs.
                                                                    ORDER
CANNING LOGISTICS SERVICE LLC and
DORAN POST,

                      Defendants.


        Plaintiff’s Motion for Dismissal with Prejudice (Filing No. 35) is granted. This case

is dismissed with prejudice with both parties in this action to bear its own fees and costs.



       Dated this 20th day of February, 2019.


                                                 BY THE COURT:

                                                 s/ Joseph F. Bataillon
                                                 Senior United States District Judge
